United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1230
Issued: February 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2011 appellant filed a timely appeal from a February 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming termination of
her benefits effective October 8, 2010. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective October 8, 2010.
FACTUAL HISTORY
On September 21, 1998 appellant, then a 32-year-old mail processing clerk, injured
herself in the performance of her federal duties. She took mail in a dolly from the first floor and
1

20 C.F.R. §§ 8101-8193.

weighed it on a scale and, while performing these duties, her right hand and elbow hurt. OWCP
accepted appellant’s claim for sprain of the right wrist and right lateral epicondylitis. It paid
wage-loss compensation and medical benefits. Appellant returned to limited-duty work.
Appellant received treatment from Dr. George Pugh, a Board-certified orthopedic
surgeon with a Board-certified specialty in surgery of the hand, who submitted duty status
reports. On July 29, 2009 Dr. Pugh advised that appellant’s limitations included restrictions that
limited lifting to 5 pounds continuously and 10 pounds intermittently. He also limited simple
grasping to four hours a day.
OWCP referred appellant for a second opinion. In a report dated February 20, 2010,
Dr. Philip Z. Wirganowicz, a Board-certified orthopedic surgeon, noted that she injured her neck,
lower back and shoulders on May 13, 2008. He also noted that appellant had a work-related
injury to her right arm on September 21, 1998 which was felt to be related to the repetitive nature
of lifting and grasping of mail. Appellant was eventually diagnosed with right elbow
epicondylitis and possible carpal tunnel syndrome. Dr. Wirganowicz diagnosed cervical spine
strain, lumbar spine strain, trapezius strain, right lateral epicondylitis and right wrist strain. He
opined that these conditions were work related. Dr. Wirganowicz noted that the right wrist strain
appeared to have resolved. He found that appellant’s residuals were subjective with continuing
pain and that there were no objective findings to suggest ongoing residuals. With regard to
employment, Dr. Wirganowicz determined that she was capable of performing sedentary work
and, based on objective orthopedic findings, she should be able to perform her normal work
duties.
OWCP found a conflict in medical opinion and referred appellant to an impartial medical
examiner. In an opinion dated June 9, 2010, Dr. Terence J. McDonnell, a Board-certified
orthopedic surgeon, noted that the diagnoses were cervical spine strain, lumbar spine strain,
trapezius strain, right lateral epicondylitis and right wrist strain. He conducted a thorough
physical examination and reviewed appellant’s past medical history. Dr. McDonnell stated that
the physical examination showed no objective findings. He stated that the accepted conditions,
right lateral epicondyle and right wrist strain had ceased and that there were no longer any
objective findings for these injuries. Dr. McDonnell’s review of the medical records indicated
that appellant had a significant psychiatric/psychological problem that could be the cause of her
continued somatic complaints. He further opined that somatic complaints were probably more
indicative of depression than any lingering physical problems.
In an August 18, 2010 report, Dr. Michael E. Hebrard, a Board-certified physiatrist, listed
his diagnostic impressions as right lateral epicondylitis and right sprain of the wrist. He opined
with reasonable medical certainty that appellant’s ongoing condition was industrially-related
secondary to repetitive grasping, pinching and fingering that were required by her job over a
12-year period of time. Dr. Hebrard noted considerable microtrauma which led to inflammatory
changes along the tendons of the elbow and wrists. He stated that the injuries often do not
resolve themselves entirely due to the repetitive nature of the job and the building up of scar
tissue. Dr. Hebrard noted that this tissue is less receptive to recovery due to the chronic changes
as opposed to acute injuries that do not have the chronic inflammatory changes. He stated that
for this reason it was his opinion with a high degree of medical certainty that appellant’s ongoing
problems continued to linger and manifest themselves in a chronic undulating condition that

2

made it very difficult for her to maximize the functional use of her upper extremities in terms of
grasping and pinching, pulling and lifting. Dr. Hebrard concluded that her prognosis was
actually very good, provided that she was provided with structure, repetition and support that she
would need to maximize her functional recovery. He recommended a 20-pound lifting
restriction and limited overhead work with repetitive grasping, squeezing and pinching as
tolerated.
On August 31, 2010 OWCP issued a notice to terminate appellant’s compensation
benefits as the medical evidence established that she no longer had any residuals or disability due
to her accepted work injury.
In a September 22, 2010 report, Dr. Joel Weddington, an orthopedic surgeon, diagnosed
chronic right lateral epicondylitis and right hand sprain and ulnar neuropathy. He went over
exercises with appellant.
By decision dated October 8, 2010, OWCP terminated appellant’s compensation benefits
effective that date.
On October 12, 2010 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on February 22, 2011, she testified that, as she had not
worked since December 2009, her pain decreased. Appellant could not get treatment since
benefits were stopped and, without physical therapy, she experienced shoulder and back pain.
By decision dated April 28, 2011, an OWCP hearing representative affirmed the
termination of compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability had ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5
FECA6 provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

5

Calvin S. Mays, 3 ECAB 993 (198).

6

5 U.S.C. §§ 8101-8193, 8123(a).

3

who shall make an examination.7 An impartial medical specialist’s report is entitled to greater
weight than other evidence of record as long as the conclusion is not vague, speculative or
equivocal and is supported by substantial medical reasoning.8
ANALYSIS
OWCP accepted appellant’s claim for sprain of the right wrist and right lateral
epicondylitis. However, it terminated her medical benefits and wage-loss compensation benefits
effective October 8, 2010.
Appellant’s treating physician, Dr. Pugh, opined that appellant still had residuals from
her accepted injury and was still disabled. The second opinion physician, Dr. Wirganowicz,
opined that she was capable of performing her normal work duties and that her right wrist strain
had resolved. To resolve the conflict between appellant’s treating physician and the second
opinion physician, OWCP referred appellant to Dr. McDonnell for an impartial medical opinion,
pursuant to 5 U.S.C. § 8123(a). Dr. McDonnell conducted a thorough physical examination and
reviewed her medical history. He noted that appellant had no objective symptoms of disability,
opined that her work-related condition had ceased and indicated that she had no further residuals.
Dr. McDonnell attributed her condition to a nonemployment-related psychiatric condition. The
Board finds that his opinion is sufficiently well rationalized and based upon a proper factual
background such that it is entitled to special weight as he was appointed the impartial medical
examiner.
Appellant submitted medical evidence subsequent to the report of Dr. McDonnell.
Dr. Hebrard, in a report dated August 18, 2010, indicated that her ongoing problems with right
lateral epicondylitis and right sprain of the wrist continued to linger and affect the functional use
of her upper extremities. He reached this conclusion in large part based on appellant’s
statements and tests that indicated her responses to tests of motion and motor strength. However,
Dr. McDonnell also noted her continued somatic complaints, but opined that these results were
attributable to depression, a condition not accepted as employment related, rather than any
lingering physical problems. Dr. Weddington indicated that appellant had chronic right lateral
epicondylitis and right hand sprain and ulnar neuropathy and that he reviewed exercises with her.
His report has limited probative value as he does not provide a medical opinion addressing
whether the diagnosed conditions of chronic right lateral epicondylitis and right hand sprain and
ulnar neuropathy were causally related to her employment injury.9 Accordingly, the reports of
Drs. Hebrard and Weddington are not sufficient to overcome the special weight given to the
opinion of Dr. McDonnell, the impartial medical examiner.
The Board finds that Dr. McDonnell had full knowledge of the relevant facts and
accepted conditions and evaluated the course of appellant’s condition. As a Board-certified
orthopedic surgeon, Dr. McDonnell is a specialist in the appropriate field. He clearly opined that
7

Id. at § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

8

J.W., Docket No. 11-1017 (issued December 14, 2011).

9

E.K., Docket No. 10-1920 (issued August 19, 2011).

4

appellant accepted conditions of cervical spine strain and lumbar spine strain, trapezius strain
and right lateral epicondyle and wrist strain had ceased, noting that there were no longer any
objective findings for these injuries. The Board finds that the opinion of impartial medical
specialist Dr. McDonnell constitutes the special weight of the medical evidence and is sufficient
to justify OWCP’s termination of benefits.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation and medical
benefits effective October 8, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 10, 2011 is affirmed.
Issued: February 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

